Citation Nr: 0123124	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  99-08 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for macular degeneration.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney-at-law


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from August 1946 to December 
1947 and from August 1950 to October 1954.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  The veteran requested and was scheduled to appear 
at the RO at a hearing via video conference techniques before 
a Member of the Board in August 2001; however, the veteran 
failed to report for this hearing.  


FINDING OF FACT

The claims file does not contain competent lay or medical 
evidence that the claimant has a current diagnosis of macular 
degeneration.  


CONCLUSION OF LAW

Macular degeneration was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 
38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Goober, No. 96-1517 (U.S. Vet. App. Nov. 
6, 2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 
45620-45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(b)).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The veteran has been informed by the statement of the case of 
the evidence needed to substantiate his claim, and the claims 
file does not suggest the existence of pertinent evidence 
that has yet to be obtained.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Service connection may be granted for disability that was 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2001); 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Moreover, a disease that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  

The veteran seeks service connection for macular 
degeneration.  However, neither post-service treatment 
records nor service medical records document the presence of 
macular degeneration, notwithstanding the fact that the 
veteran was afforded VA ophthalmologic examinations in 
January 1998 and May 1992.  The 1992 VA examination revealed 
a diagnosis of cobblestone retinal degeneration in the 
section of the examination report devoted to the peripheral 
retina.  There was no diagnosis associated with the portion 
of the examination report devoted to the macula.  The claims 
file does not otherwise contain competent evidence that the 
veteran suffers disability associated with macular 
degeneration.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that 38 U.S.C.A. § 1131 requires 
the existence of a present disability for VA compensation 
purposes.  Degmetich v. Brown, 104 F.3d 1328 (1997); see also 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  The Court has 
also held that "[i]n the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, in light 
of the dearth of evidence establishing the presence of 
macular degeneration, the Board must conclude that macular 
degeneration is not present.  

Thus, the preponderance of the evidence does not support a 
finding that the claimed macular degeneration was incurred in 
or aggravated by service.  This is so because the available 
competent evidence does not reveal that macular degeneration 
was incurred in or aggravated by service.  There is no 
evidence supporting a relationship between the claimed 
disorder and service and there is no evidence showing that 
macular degeneration currently exists.

In short, the evidence falls short in several areas and does 
not support a grant of service connection for macular 
degeneration.  Therefore, the Board concludes that the 
preponderance of the evidence is against the claim.


ORDER

The appeal is denied.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

